PER CURIAM.
The action is to recover the monthly balances of the sheriff’s salary from January, 1915, to December 31, 1916. His salary was fixed by the board of supervisors at $200 per month. He was actually paid $166.66% per month during the term of 24 months. The'sheriff sues to recover the monthly balances aggregating $800. The defendant interposed the one-year statute of limitations, and that defense was rejected on the demurrer of the plaintiff.
The record presents the same question that was decided in Santa Cruz County v. McKnight (filed December 31, 1918), ante, p. 103, 177 Pac. 256. The judgment must be vacated on the authority of that case, and the cause remanded, with instructions to allow the defense pleaded and render judgment for the plaintiff for the balances of his salary accruing within one year prior to the commencement of the action.
Judgment reversed and remanded, with instructions.